TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 22, 2022



                                     NO. 03-22-00080-CR




                                 Ex parte Fabbian Donte Scott




  APPEAL FROM THE CRIMINAL DISTRICT COURT OF JEFFERSON COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
DISMISSED FOR WANT OF JURISDICTION-- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from an order, issued by the criminal district court of Jefferson County,

denying appellant’s application for a pretrial writ of habeas corpus. Having reviewed the record,

it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court dismisses the

appeal for want of jurisdiction. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.